ACCEPTED
                                                                                         01-14-00106-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/8/2015 6:33:12 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

Henry L. Maher
1028 East Ave. N.
Onalaska, WI 54650                                                  FILED IN
                                                             1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                      Via    7/8/2015 6:33:12 AM
July 6, 2015                                   ***eFileTexas***
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk
The Honorable Terry Jennings
Senior Justice on the First Court of Appeals

In care of

Mr. Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street,
Houston, TX 77002-2066

In Re: Case 01-14-00106-CV
       In the Matter of: Maher v. Maher


Dear Justice Jennings,

I am the Appellant, in the above referenced matter. At this time, I am proceeding
with this Appeal pro se. Cindy Maher is the Appellee.

I am writing to notify the First Court of Appeals of certain events that may have an
effect on the course of the above referenced Appeal. I respectfully request some
insight and direction, if deemed appropriate, from the First Court of Appeals.

On June 22, 2015, I was approached by a gentleman who expressed an interest in
the purchasing the marital real property and improvements of the parties to the
above referenced appeal. The marital real property and improvements, and the trial
court’s characterization, valuation, reimbursement claims, and distribution of
which, are the focus of the issues presented by myself, the Appellant, in the
Appeal.

The gentleman also requested that he personally view the property. He was aware
that the property was appraised in 2012, for $ 1,200,000.00 and that an agreeable
sale price could be at, or near the 2012 appraisal amount. I informed the gentleman
that I was not in a position to speak for the Cindy, but that I would contact Cindy
for her thoughts about the gentleman’s interest in, and request to personally view,
the property.

I contacted Cindy on June 22, 2015, and she agreed to make arrangements to let
the gentleman personally view the property on July 4. During my conversation
with Cindy, I promoted the possibility of she and I drafting a settlement agreement
that, should a bona fide offer to purchase be made, would be agreeable to both of
us. Unfortunately, I do not anticipate that she and I will reach an agreement.

The gentleman viewed the property on July 4 and has made a verbal offer to
purchase the property for $1,100,000.00. I have asked the gentleman to make a
written offer addressed to both Cindy and myself. The gentleman’s offer is
acceptable to me. I have not yet heard from Cindy.

Several questions arise whereby I respectfully request some insight and direction,
if deemed appropriate, from the First Court of Appeals. These questions are
namely;

1. Is the First Court of Appeals able to compel that the property be sold if indeed,
   a bona fide written offer is received?

2. If the answer to the above question is yes, is the First Court of Appeals able to
   order the proceeds be held by a court appointed trustee until such time as the
   appeal process has run its course, or Cindy and I are able to reach a mutually
   acceptable settlement agreement?

3. Without presuming so, if a bone fide offer is made to purchase the property for
   $1,100,000.00, it would seem logical that the valuation of the marital real
   property and improvements would be established at that amount. Is this correct?


The gentleman is sincere in his interest in the property, and there should be no
harm to either Cindy or myself should the First Court of Appeals compel the sale
of the property and order the proceeds held by a court appointed trustee until the
appeal run its course, or Cindy and I reach a mutually acceptable settlement
agreement.
Thank you for your attention to this matter.

If you have any questions or wish to contact me, please do not hesitate to call me at
608 769 4779, or email me at henrylmaher@gmail.com.


Respectfully yours,


Henry L. Maher /S/Henry L. Maher


Service to:                                        Via efiletexas.gov service


Ms. Georganna L. Simpson, Lead Counsel for Appellee

Mr. Frank B. Suhr, Counsel for Appellee

Mr. James L. Bettersworth, Counsel for Appellee